Citation Nr: 1441409	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  07-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for right wrist perilunate dislocation.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right wrist perilunate dislocation, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1987 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2005 rating decision by the RO in Waco, Texas.  Thereafter, jurisdiction of the case was transferred to the RO in Winston-Salem, North Carolina.  In March 2006, the Veteran filed a notice of disagreement (NOD).  In November 2006, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2007.  Subsequently, the RO issued two supplemental SOCs in June 2008 and August 2008, prior to the appeal's initial review by the Board.

In December 2008, April 2010, and May 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  

The Board's review of the record reveals that the Veteran has experienced periods of not working and that he has alleged that he is unable to work due to service-connected right wrist perilunate dislocation (right wrist disability).  Accordingly, and consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), the appeal has been expanded to include the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis.

The Board notes that the Veteran previously was represented by the Texas Veterans Commission, as reflected in a November 2011 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In May 2011, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Jerome Ware as his representative.  Although Mr. Ware was previously recognized as the Veteran's representative, a search of VA's directory of Accredited Attorneys, Claims Agents, or Veterans Service Organizations (VSO) Representatives shows that he is not an accredited agent.  As such, he may not represent the Veteran in this matter.  38 C.F.R. § 14.631 (2013).

In light of this, the Board issued a letter to the Veteran in August 2014 notifying him of Mr. Ware's lack of accreditation and the Board's inability to recognize Mr. Ware as his representative.  The letter advised that the Veteran that he could represent himself, or choose representation by an accredited Veterans Service Organization (VSO) or by a private attorney or agent.  38 C.F.R. § 20.600 (2013).  He was provided VA Forms 21-22 and 21-22a, to appoint a representative.  The letter further informed the Veteran that he was being afforded 30 days in which to make or clarify his choice; and that if he did not do so, it would be presumed that he was choosing to represent himself.  The Veteran did not reply to this August 2014 request.  Accordingly, the Veteran is now recognized as proceeding pro se in his current appeal before the Board.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in the Virtual VA and VBMS files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For reasons expressed below, the claims on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board review of the claims file reveals that AOJ action in this appeal is warranted.

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

In various documents, the Veteran has asserted that he cannot work due to his service-connected right wrist disability.  Specifically, the Veteran has maintained that he is "unable to maintain employment do [sic] to the discomfort, limited motion, and swelling\pain of my (R) wrist" (July 2010 VA Income Net Worth and Employment Statement (VA Form 21-527), and that he is "unable to hold work due to pain in (R) wrist [and swelling]."  August 2010 VA Financial Status Report (VA Form 5655).  Additionally, the record discloses numerous periods of unemployment, homelessness, and incarceration, intermingled with periods of full-time school attendance and occasional employment, most recently as a dishwasher at the Golden Corral in 2007.  See April 2012 VA examination.  Nevertheless, the Board finds that the Veteran's assertions sufficiently raise the matter of his entitlement to a TDIU in the context of his claim for a higher rating for his right wrist disability, in which a claim for a TDIU is essentially a component of the claim for a higher rating.  See Rice, 22 Vet. App. at 447.  The Board notes, however, that the AOJ has not adjudicated a claim for a TDIU due to service-connected right wrist disability. 

Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU, and taking further action noted below, the AOJ should adjudicate the matter of the Veteran's entitlement to a TDIU due to the right wrist disability, in the first instance, to avoid prejudice to the Veteran.  See e.g. Bernard v. Brown, Vet. App. 384 (1993).

Additionally, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.

With respect to VA records, the claims file reflects that the Veteran has received treatment for his disabilities from the VA Medical Center (VAMC) in Durham, North Carolina and the VA Community Based Outpatient Clinic (COBC) in Charlotte, North Carolina, and that records from those facilities dated through November 2010 and September 2011, respectively, are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  s.  Hence, the AOJ should obtain all records of pertinent treatment from the Durham VAMC (since November 2010) and Charlotte CBOC (since September 2011), following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

In addition, the Veteran reported that he has received VA vocational rehabilitation services.  Hence, the AOJ should obtain and associate with the claims file any vocational rehabilitation folder and/or vocational rehabilitation records for the Veteran.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  In adjudicating the claims for increased ratings, the AOJ should consider and discuss whether "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.  Additionally, in adjudicating the matter of a TDIU due to right wrist disability, even if the percentage requirements of 38 C.F.R. § 4.16(a) are not met, the AOJ should consider whether the procedures for consideration of an extra-schedular TDIU, pursuant to 38 C.F.R. § 4.16(b), are invoked.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU due to the service-connected right hand disability, to include on an extra-schedular basis.

2.  Obtain any vocational rehabilitation folder and/or pertinent vocational rehabilitation records for the Veteran, for association with the claims file.

3.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran's right wrist and hemorrhoids from the Durham VAMC since November 2010, and from the Charlotte CBOC since September 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

4.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to any claim(s) on appeal that is not currently of record. 

In the letter, explain what is needed to support a claim for a TDIU due to the right hand disability, to include on an extra-schedular basis.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record-to include following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for increase, along with the matter of the Veteran's entitlement to a TDIU due to the service-connected right hand disability (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority (to include, with respect to the claims for increase, consideration of whether staged rating, pursuant to Hart (cited above), is warranted, as well whether the procedures for consideration of an extra-schedular TDIU, pursuant to 38 C.F.R. § 4.16(b), are invoked).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

